—In an action to recover damages for personal injuries, the defendants Karam V. Duggal and Neena Duggal appeal from an order of the Supreme Court, Kings County (G. Aronin, J.), dated July 8,1997, which granted the plaintiffs’ ex parte motion to amend the caption of the action.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from an order issued ex parte (see, Violante v Berkowitz, 90 AD2d 837). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.